Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 06/10/2022. 
Claims 1-20 are pending and presented for examination. Rejection of claim 6 under 35 USC 112 is withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-9, 11-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al. (US 2019/0036808 A1) in view of Shay et al. (US 2004/0153563 A1) and Andrieux (US 2006/0221971 A1). 

Regarding claims 1, 4, 11, 14, 20, Shenoy discloses a method, a tangible non-transitory computer readable medium or an apparatus comprising: 
One or more network interfaces (see fig. 2A, IFC 232A-232N); 
A processor coupled to the one or more network interfaces and configured to execute one or more processes (fig. 2A, 214); and 
A memory configured to store a process that is executable by the processor (par. 0008, 0058), the process when executed configured to:
generating a plurality of rerouting patches for the network that reroute traffic in the network to avoid the service level agreement violations predicted to occur in the network (see fig. 6, par. 0094-0098, step 620 in particular describes determining alternate links, when an SLA is violated, such that future violations can be prevented); 
forming, by the device and based on the plurality of rerouting patches, a set of rerouting patches that comprises at least a portion of the plurality of rerouting patches, wherein the device forms the set of rerouting patches by applying an objective function to the plurality of rerouting patches (see fig. 6, par. 0094-0098, further describes that the alternate links are selected if they satisfy the SLA and even then multiple routes are still remaining then selecting based on load); and 
applying, by the device, the set of rerouting patches to the network, prior to when the service level agreement violations are predicted to occur in the network (see fig. 6, par. 0094-0098, step 624, specifically describes applying the routes).
Shenoy fails to disclose but Shay discloses obtaining, by a device in a network, probabilities of service level agreement (SLA) violations predicted to occur in the network (par. 0053) and applying, by the device, the set of rerouting patches to the network, prior to when the service level agreement violations are predicted to occur in the network (par. 0003, 0012, abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include obtaining probability of SLA violations predicted to occur in the network, and determine alternate routes based on SLA violations predicted to occur such that a more appropriate route can be implemented prior to when the SLA is expected to be violated. 
The motivation for doing so would be to allow avoiding future SLA violation. 
Shenoy fails to disclose but Andrieux discloses using one or more size constraints or wherein the one or more size constraints comprise a router constraint that limits the set of rerouting patches to a maximum number of rerouting patches to be applied to a particular router in the network as recited in claim 4 (par. 0036). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include one or more size constraints as described by Andrieux. 
The motivation for doing so would be to allow avoiding the loading of the router. 

Regarding claims 2, 12, Shenoy discloses the method wherein the network comprises a software-defined wide area network (SD-WAN) (par. 0023).

Regarding claims 3, 13, the combination of Shenoy, Shay and Andrieux discloses the method wherein the one or more size constraints comprise a global constraint that limits the set of rerouting patches to a total number of rerouting patches globally across the network (see Andrieux: par. 0036, or fig. 2, step 202 describes establishing limit for VPNs).

Regarding claims 8, 18, the combination of Shenoy, Shay and Andrieux discloses the method wherein the one or more size constraints comprise a constraint that limits the set of rerouting patches to a total number of rerouting patches per model of router in the network, geographic region in which the network is located, or an area of the network (see Andrieux: par. 0036, or fig. 2, step 202 describes establishing limit for VPNs, i.e. area of network).

Regarding claims 9, 19, the combination of Shenoy, Shay and Andrieux discloses the method further comprising: providing, by the device, information regarding the set of rerouting patches to a user interface (see Shenoy: par. 0066, discloses a user interface allowing for configuration); and receiving, at the device, an instruction via the user interface to adjust the set of rerouting patches or the one or more size constraints (see Shenoy: par. 0066, discloses a user interface allowing for configuration).

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy, Shay and Andrieux as applied to claims 1, 11 above, and further in view of Wang et al. (US 2019/0179668 A1).

Regarding claims 5, 15, Shenoy fails to disclose but Wang discloses the method wherein forming the set comprises: consolidating two or more patches in the plurality of rerouting patches to generate a new rerouting patch for inclusion in the set (see par. 0055).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include consolidating two or more patches in the plurality to generate a new rerouting patch for inclusion in the set as described by Wang. 
The motivation for doing so would be to allow reducing the number of patches. 

Claims 6-7, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy, Shay and Andrieux as applied to claims 1, 11 above, and further in view of Blom et al. (US 2009/0125631 A1).

Regarding claims 6-7, 16-17, Shenoy fails to disclose but Blom (US 2009/0125631 A1) discloses the method further comprising: computing, for each of the patches in the plurality of rerouting patches, an expected reward (see par. 0036-0039, the expected reward is SLA or QoS); and ranking the patches in the plurality of rerouting patches by their expected rewards (see Ibid.) or wherein the expected reward for a particular patch represents an amount of time that the particular patch would avoid a service level agreement violation or a number of sessions in the network that the particular patch would save as recited in claim 7 (see Ibid.).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining paths and ranking them in terms of violations such that the paths where the SLA violation is first in time are implemented before the rest as described by Blom. 
The motivation for doing so would be to allow prioritizing to reduce SLA violations. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shenoy, Shay and Andrieux as applied to claims 1, 11 above, and further in view of Vasseur et al. (US 9,774,522 B2).

Regarding claim 10, Shenoy fails to disclose but Vasseur discloses the method further comprising: obtaining, by the device, telemetry data indicative of network performance, after applying the set of rerouting patches to the network (see col. 13, lines 64-col. 14, lines 15); and adjusting, by the device and based on the telemetry data, how the device forms future sets of rerouting patches (see Ibid).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include obtaining performance data and adjusting the formulation of future patches as described by Vasseur. 
The motivation for doing so would be to allow learning and adapting based on performance of implementation of patches. 

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not disclose applying, by the device the set of rerouting patches to the network, prior to when the service level agreement violations are predicted to occur in the network. Specifically, applicant notes that the primary reference Shenoy discloses applying rerouting patches but it applies after the SLA violations occur, and secondary reference Shay discloses the prediction feature where the routes are predicted where the SLA violations will occur in future time, but does not disclose applying the rerouting patches. Examiner respectfully disagrees. 	
As noted in the interview, Examiner respectfully notes that the work of Shay is directed to towards proactive rerouting such that the actual SLA violations can be avoided. In fact, Shay at par.0012 explicitly states “The present invention provides systems and methods for early warning of possible SLA violations in order to permit re-provisioning of network resources. Re-provisioning of network resources in response to a predicted SLA violation will reduce the chance of an actual SLA violation.” Clearly, this statement describes applying of rerouting patches to the network, prior to when the SLA violations are predicted to occur in the network. Arguendo, assuming that there was no explicit teaching in either reference, the fact that the one reference discloses overcoming SLA violation by implementing rerouting patches and second reference discloses predicting SLA violations, then an ordinary skill in the art would be motivated to combine the references to implement the rerouting patches before the SLA violations are predicted to occur, since that would minimize disruptions and optimize network. Applicant does not argue or explain why the features is not obvious as explained in the interview. At least for this reason, the arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615


/Nishant Divecha/Primary Examiner, 
Art Unit 2466                                                                                                                                                                                                        
07/10/2022